  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 1 of 19 PAGEID #: 338




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION – CINCINNATI

TAMARA S. BATES,                       :   Case No. 1:18-cv-502
                                       :
                  Plaintiff,           :   Judge Matthew W. McFarland
                                       :
            v.                         :
                                       :
ANTHEM INSURANCE COMPANIES,            :
INC.,                                  :
                                       :
                  Defendant.           :
______________________________________________________________________________

     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT (DOC. 16)
______________________________________________________________________________

      This case is before the Court on the Motion for Summary Judgment (Doc. 16)

filed by Defendant Anthem Insurance Companies, Inc. (“Anthem”). Plaintiff Tamara

Bates alleges that Anthem, her former employer, is liable for (1) disability

discrimination; (2) wrongful termination in violation of public policy; (3) retaliation in

violation of the Family and Medical Leave Act (“FMLA”); and (4) intentional infliction

of emotional distress. Anthem argues that it should be granted summary judgment on

Bates’s claims because she has not come forward with evidence creating a genuine issue

of material fact as to her entitlement to relief. Bates filed a memorandum in opposition

to Anthem’s Motion, in response to which Anthem filed a reply. (Docs. 18, 19.) This

matter is therefore fully briefed and ripe for review. As discussed below, the Court

agrees that there are no genuine issues of material fact precluding judgment in

Anthem’s favor. Accordingly, its Motion for Summary Judgment is GRANTED.
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 2 of 19 PAGEID #: 339




                                          FACTS

       Anthem is an insurance company providing life, dental, vision, disability, and

health insurance services across the United States. To administer its insurance services,

Anthem employs Utilization Management Representatives (“UMR”) in various

departments who are responsible for, among other things: managing incoming calls;

determining contract and benefit availability; providing authorization for inpatient

admission, outpatient pre-certification, prior authorization, and post-service requests;

and referring cases for review for clinicians. (Doc. 16-1.) Put simply, UMRs take

incoming phone calls and then “build cases,” or enter data necessary to authorize care

or confirm insurance coverage. (See Doc. 16-2 at 138:3.) Upon hire, UMRs receive six to

eight weeks of on-the-job training to ensure that they are able to access and utilize all of

the telephonic and computer software programs necessary to perform their duties and

properly direct calls. (See Doc. 16-2 at 42-46; Doc. 16-1 at 53:10-20.) UMRs also undergo

ethics and compliance training. (Doc. 16-2 at 45:12-21; Doc. 16-1 at 53:10-20.) UMRs

employed in Anthem’s Behavioral Health department are responsible for taking three

types of incoming calls: member, provider, and crisis. (See Doc. 16-2 at 56-60; see also

Doc. 16-1 at 34-36.)

       Members are individuals who have Anthem insurance coverage, while providers

are facilities like hospitals, physicians’ offices, and outpatient care centers that provide

behavioral health services. (See Doc. 16-2 at 56:6-10.) The most critical type of call is a

crisis call, which involves an individual having a behavioral health crisis (e.g.,

threatening harm to others or suicide). (See id. at 57:9-58:12.) When a UMR receives a

                                             2
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 3 of 19 PAGEID #: 340




crisis call, the call must immediately be directed to an Anthem clinician. (See id. at

58:13, 59:1.) UMRs cannot determine before they answer a call whether it is a member,

provider, or crisis call. (Doc. 16-1 at 34:13-15.)

       Anthem’s Corrective Action policy delineates examples of unacceptable conduct

that interferes with company operations. (See Doc. 16-2, Ex. 7 at 2.) One example of

unacceptable conduct is “intentionally disconnecting a customer/member call, call

avoidance, or disrupting customer service.” (See id.) Under this policy, Anthem may

terminate an associate at any time, “without following any formal system of corrective

action or progressive discipline,” if an associate engages in any sort of unacceptable

conduct. (Id. at 1.)

       Anthem maintains a specific policy to explain and address call avoidance. (Doc.

16-2, Ex. 8.) The policy defines the “failure to appropriately service all calls” as call

avoidance, and provides several examples of call avoidance, including transferring calls

that the associate is trained to handle back into the telephone queue. (Id.) Due to the

serious impact of call avoidance on the company’s ability to service its customers,

Anthem’s call avoidance policy is “zero tolerance.” (Id. at 2.) If it is determined by

detailed review of call trace reports or other monitoring that an associate has been

avoiding calls, the associate can be terminated. (Id.) Bates recalls reviewing multiple

Anthem policies at the outset of her employment and was aware of both the Corrective

Action and call avoidance policies. (See Doc. 16-2 at 63-72.) Bates knew about the

consequences for call avoidance. (Doc. 16-2 at 67:1-24.) Bates was also aware that

managers could monitor her calls and call activity. (Id. at 81:5-11.)

                                               3
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 4 of 19 PAGEID #: 341




       Bates was hired by Anthem in November 2008 as a UMR in the Medical

Customer Service department.       (Id. at 36:10-13, 41:17-22.)   Several years into her

employment, Bates was promoted to the position of UMR-II and transferred to the

Behavioral Health department. (Id. at 51-54.) At all times relevant to the claims in this

action, Bates worked remotely and was managed by Justin Parcell, Behavioral Health

Manager. (Id. at 78:3-8.) Bates only ever met Parcell in person once. (Id. at 78:9-79:4.)

Anthem’s records reflect that Bates took leave on multiple occasions during her

employment without issue. (Doc. 16-1 Ex. Y.) Specifically, Bates took medical leaves in

2009, 2012, 2014, 2016, and 2017. (See id.; see also Doc. 16-2 at 85:18-86:14.) While Bates

has no recollection of the circumstances surrounding her various medical leaves, she

does recall taking multiple leaves, and testified that the FMLA leave she took in

November 2016 and May 2017 are the only two leaves at issue in this case. (Doc. 16-2 at

85:3-86:14.)

       In November 2016, Bates scheduled one day of paid time off for an elective,

outpatient tummy tuck surgery. (Id. at 86:15-21, 87:19-24, 88:1-2.) Bates, however,

developed an infection after the surgery, resulting in her taking FMLA leave. (See id. at

86:22-87:4.) She spent several days in the hospital and after returning home from the

hospital, had to take antibiotics for several months, had a home health nurse visit

several times a week to assist in packing her wound, and temporarily wore a wound

vac. (Id. at 89:3-17.) According to Bates, she informed Parcell that she “wasn’t feeling

good” and “had a complication” with her surgery, and he contacted Anthem’s Human

Resources department to inform them that Bates needed to take FMLA leave. (See id. at

                                            4
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 5 of 19 PAGEID #: 342




90:1-10.) Bates asserts that Parcell initially disapproved of her request to work half

days, but she cites a portion of Parcell’s deposition that has not been filed in the Court’s

docket. (See Doc. 18 at 2, citing Justin Parcell Deposition at 148-149.)

       Bates testified that she spoke with Parcell and Team Lead Lazenby on several

occasions while she was on FMLA leave, but she has no recollection of when those

conversations occurred, how many conversations occurred, or the contents of those

conversations.” (See id. at 92:23-99:20.) Bates also testified that she was in contact with

Human Resources about her surgery, but she does not recall when those conversations

occurred, who she spoke to, or the contents of those conversations. (See id. at 100:22-

104:16.) Bates returned to work from FMLA leave on a part-time basis in February 2017,

and eventually transitioned back to full-time. (Id. at 104:24-105:18.)

       Bates testified that as a result of her tummy tuck surgery, she has a concave

“dip” in her stomach that sometimes opens up after it rubs against clothing. (Id. at

148:18-149:8.) When this happens, Bates must keep the area “clean and treat it with a

pad.” (Id. at 149:9-10.) Bates, however, does not take any medication for this stomach

wound, and after she cleans and treats the area, she is able to go about her day without

any limitations. (Id. at 149:13-19.) Bates has no other ongoing issues as a result of her

tummy tuck surgery. (Id. at 149:20-22.)

       Bates also took FMLA leave in May 2017 for a planned back surgery. (Id. at

110:1-14.) Prior to taking leave for back surgery, Bates worked a reduced schedule and

different hours to accommodate physical therapy appointments and cortisone shots for

her back. (Id. at 112:23-113:6.) Bates recalls that Parcell accommodated her without

                                              5
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 6 of 19 PAGEID #: 343




issue. (Id. at 112:23-114:17.) Though Bates believes she informed Parcell she was going

to have back surgery, she does not recall having any other communications with Parcell

about the back surgery. (See id.at 115:24.) Bates has had no ongoing complications or

limitations as a result of her back surgery. (Id.at 149:23-150:7.)

       In July 2017, Parcell received complaints from multiple sources about Bates

engaging in call avoidance. First, two other Behavioral Health UMRs complained to

Parcell about Bates transferring calls back into the queue that she was able to handle.

(See Doc. 16-1 at 109:16-110:1.) Several days later, Parcell received a voicemail from a

provider on July 13, 2017, who complained that she had called for treatment

authorization, was placed on hold by Bates for twenty minutes, and then the call was

disconnected without resolution. (See Doc. 16-1 Ex. U at 1.) Parcell contacted Anthem’s

Human Resources department on July 13, 2017, by submitting a ticket via Anthem’s

intranet. (See id.; see also Doc. 16-1 at 110:12-111:4; Doc. 16-3 at 19:22-20:5.) The ticket

summarized the complaints directed to Parcell and attached the coworker’s complaints

and provider’s complaint. (See Doc. 16-1 Ex. U at 1.)

       Parcell’s ticket was randomly assigned to Andria Bryan, a member of Anthem’s

Human Resources department. (Doc. 16-4 at ¶ 1.) Parcell investigated the complaints

of Bates’s call avoidance and communicated with Bryan throughout the investigation.

(See Doc. 16-3 at 27:4-30:3.) First, Parcell confirmed with Team Lead Lazenby that Bates

was not having technological issues that would explain the transfer of calls back into

the queue. (Doc. 16-1 at 112:14-20, 124:18-125:5; Exs. U, V.) Parcell also reviewed trace

reports of both Bates and other Behavioral Health UMRs to confirm that Bates was

                                              6
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 7 of 19 PAGEID #: 344




indeed transferring calls back to the queue. (See Doc. 16-1 at 124-33; Doc. 16-1 Exs. W,

X.) By comparing Bates’s trace reports with those of other UMRs, the trace reports

confirmed that the calls that Bates transferred back into the queue were ultimately

handled by other UMRs, who then built cases from the calls. (See Doc. 16-1 at 131:8-23,

132:11-15.) In two and a half weeks, she transferred 26 calls to the queue that her fellow

UMRs then handled. (See Doc. 16-1 Exs. W, X.) Many of these transfers Bates did

before or after breaks or close to the end of her shift. (See Doc. 16-1 Ex. W.) This

suggested to Anthem that the transfers were done to extend her breaks or end her work

early. Parcell communicated his findings from the trace reports to Bryan. (Doc. 16-3 at

29:19-30:12; Doc. 16-1 Ex. W.) Based on the results of the investigation, which showed

Bates willfully returning calls to the queue to avoid handling them, Parcell

recommended terminating Bates’s employment, and Bryan supported Parcell’s

recommendation. (Doc. 16-3 at 45:22-46:1.)

       Bates’s employment with Anthem was terminated on July 21, 2017. (Doc. 16-3 at

46:1-7.) Anthem asserts that Bates was terminated for only due to her violation of

Anthem’s call avoidance policy. (Doc. 16-3 at 42:3-14; Doc. 16-1 at 70:2-9.) During the

termination phone call with Parcell and Bryan, Bates did not deny transferring calls to

the queue. (Doc. 16-3 at 46:2-12; Doc. 16-1 at 118:8-11.)

       Bates denies that she violated Anthem’s call avoidance policy. She claims that

she was attempting to transfer calls to customer service, but inadvertently transferred

the calls back into the queue because Anthem provided her an incorrect list of phone

numbers. (Doc. 18 at 3, citing Doc. 16-1 at 130:4-13.)

                                             7
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 8 of 19 PAGEID #: 345




                                 LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

“shall be rendered forthwith if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(c). Alternatively, summary judgment is denied

“[i]f there are any genuine factual issues that properly can be resolved only by a finder

of fact because they may reasonably be resolved in favor of either party.” Hancock v.

Dodson, 958 F.2d 1367, 1374 (6th Cir.1992) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986)).

       The party seeking summary judgment has the initial burden of informing the

court of the basis for its motion and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file together with the

affidavits which it believes demonstrate the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).     The burden then shifts to the

nonmoving party who “must set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 250 (quoting Fed. R. Civ. P. 56(e)). Once the

burden of production has shifted, the party opposing summary judgment cannot rest

on its pleadings or merely reassert its previous allegations.      It is not sufficient to

“simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56

“requires the nonmoving party to go beyond the [unverified] pleadings” and present

                                            8
  Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 9 of 19 PAGEID #: 346




some type of evidentiary material in support of its position. Celotex Corp., 477 U.S. at

324.

       In determining whether a genuine issue of material fact exists, a court must

assume as true the evidence of the nonmoving party and draw all reasonable inferences

in the favor of that party. Anderson, 477 U.S. at 255. If the parties present conflicting

evidence, a court may not decide which evidence to believe by determining which

parties’ affirmations are more credible.     10A Wright & Miller, Federal Practice and

Procedure, § 2726. Rather, credibility determinations must be left to the factfinder. Id.

However, the mere existence of a scintilla of evidence in support of the nonmoving

party is not sufficient to avoid summary judgment. Anderson, 477 U.S. at 252. “There

must be evidence on which the jury could reasonably find for the plaintiff.” Id. The

inquiry, then, is whether reasonable jurors could find by a preponderance of the

evidence that the nonmoving party is entitled to a verdict. Id.

       In ruling on a motion for summary judgment, “[a] district court is not ...

obligated to wade through and search the entire record for some specific facts that

might support the nonmoving party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d

108, 111 (6th Cir.1989), cert. denied, 494 U.S. 1091 (1990). Thus, the court is entitled to

rely upon the Rule 56 evidence specifically called to its attention by the parties. The

Rule   56 evidence     includes   the   verified pleadings,    depositions,   answers   to

interrogatories and admissions on file, together with any affidavits submitted. Fed. R.

Civ. P. 56(c).




                                            9
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 10 of 19 PAGEID #: 347




                                        ANALYSIS

          As mentioned, Bates brings four claims in this lawsuit: (1) disability

discrimination in violation of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §

12101, et seq., and Ohio Rev. Code § 4112.02; (2) wrongful termination in violation of

public policy; (3) retaliation in violation of the FMLA, 29 U.S.C. § 2601, et seq.; and (4)

intentional infliction of emotional distress. The Court addresses each of these claims in

turn below.

          A.      Disability Discrimination

          When considering claims for disability discrimination, Ohio law generally

applies the same analysis that applies under the ADA. Jakubowski v. Christ Hospital, Inc.,

627 F.3d 195, 201 (6th Cir. 2010). Ohio courts therefore “look to regulations and cases

interpreting the [ADA] for guidance in [their] interpretation of Ohio law.” City of

Columbus Civil Service Commission v. McGlone, 82 Ohio St. 3d 569, 573, 697 N.E.2d 204

(1998).        Here, the parties acknowledge this fact by analyzing Bates’s disability

discrimination claim exclusively under the ADA standard. Accordingly, the Court does

the same.

          Bates does not claim to have direct evidence of disability discrimination. Her

claims are therefore subject to the McDonnell Douglas burden-shifting framework.

Under that framework, Bates first must establish a prima facie case of discrimination.

The elements of a prima facie claim are that (1) she was “disabled” within the meaning

of the ADA; (2) she was otherwise qualified to perform the essential functions of her

job; (3) she suffered an adverse employment action; and (4) a non-disabled person

                                              10
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 11 of 19 PAGEID #: 348




replaced her. Martin v. Barnesville Exempted Vill. Sch. Dist. Bd. of Educ., 209 F.3d 931, 934

(6th Cir. 2000) (citation omitted); see also 14 Ohio Jur. 3d Civil Rights § 51, citing, inter

alia, Witte v. Rippe & Kingston Systems, Inc., 358 F. Supp. 2d 658 (S.D. Ohio 2005); Brown

v. BKW Drywall Supply, Inc., 305 F. Supp. 2d 814 (S.D. Ohio 2004).

       Once a prima facie case has been established, the burden shifts to Anthem to

“articulate a legitimate, nondiscriminatory reason for the adverse employment action.”

Id. Finally, the burden shifts back to Bates to demonstrate that Anthem’s stated reason

for her termination is a pretext for unlawful discrimination.         Id. (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973)).

              1.     Whether Bates Can Establish a Prima Facie Claim

       Anthem argues that Bates cannot establish a prima facie claim of disability

discrimination for two reasons. First, it contends that Bates cannot prove she was

disabled or perceived to be disabled. Second, it contends that Bates has not shown that

she was replaced by a non-disabled person.

       As to its first argument, Anthem notes that Bates’s alleged disabilities were the

result of scheduled, elective surgeries. The temporary conditions resulting from these

surgeries, contends Anthem, are not disabilities under the ADA. (Doc. 16 at 10-11,

citing Lee v. Spectranetrics Corp., No. 12-cv-633, 2013 U.S. Dist. LEXIS 139232 (D. Colo.

Sept. 27, 2013) (granting summary judgment for defendant on ADA claim where

plaintiff was able to return to work following shoulder surgery and perform the

essential functions of his job without accommodation); Acosta v. Hilton Grand Vacations

Co., C.A. No. 4:15-495, 2017 U.S. Dist. LEXIS 49494 (D.S.C. Jan. 23, 2017) (plaintiff who

                                             11
    Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 12 of 19 PAGEID #: 349




underwent breast reduction surgery was not a qualified individual with a disability),

R&R adopted by 2017 U.S. Dist. LEXIS 47359 (D.S.C. Mar. 30, 2017); Roberts v. Onslow Cty.

Bd. of Educ., No. 7:13-cv-39, 2014 U.S. Dist. LEXIS 157859, at *16 (E.D.N.C. Aug. 28,

2014) (finding no disability when procedure was not medically necessary and no

substantial limitations post-surgery).)

        The term “disability” is defined as:

        (A)    a physical or mental impairment that substantially limits one or
               more major life activities;

        (B)    a record of such impairment; or

        (C)    being regarded as having such an impairment […].

42 U.S.C. § 12102(1); see also Ohio Rev. Code § 4112.01(A)(13) (defining disability as

“physical or mental impairment that substantially limits one or more major life

activities, including the functions of caring for one's self, performing manual tasks,

walking, seeing, hearing, speaking, breathing, learning, and working; a record of a

physical or mental impairment; or being regarded as having a physical or mental

impairment”).

        In her response, Bates asserts that she suffered from depression and ongoing

problems with her back, both of which constituted disabilities. (Doc. 18 at 5.) 1 (She

does not claim that any conditions arising from her tummy tuck surgery constituted a

disability.) Bates’s depression was a disability, she alleges, because it substantially

1The Court notes that Bates cites to her own deposition testimony in support of these assertions
but failed to attach the corresponding portions of her deposition transcript to her
memorandum. As a result, there is no admissible evidence in the record supporting the
contention that she was disabled due to her depression and back pain. In the interest of justice,
however, the Court has considered her arguments despite this failure.

                                               12
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 13 of 19 PAGEID #: 350




limited her sleep. The bulging disc in her back caused her to have leg pain for close to a

year before she had surgery in May 2017. Bates contends that a reasonable juror could

infer that this pain significantly limited her ability to walk, sit, concentrate and/or

work.

        Anthem responds that Bates never claimed that her depression constituted a

disability at deposition.   Rather, she only referenced depression in response to a

question about emotional distress damages. (Doc. 16-2 at 164:4-11.) Moreover, Anthem

argues that there is no evidence that Parcell, her supervisor, knew or perceived that

Bates had depression. Anthem similarly contends that there is no evidence that Parcell

knew that Bates’s back impaired her ability to engage in any major life activity.

        Anthem is correct that “an employee cannot be considered to have been fired ‘on

the basis of disability’ unless the individual decision-maker who fired the individual

had knowledge of that disability.” Nilles v. Givaudan Flavors Corp., 521 F. App’x 364, 368

(6th Cir. 2013), citing, inter alia, Burns v. City of Columbus, Dep't of Pub. Safety, Div. of

Police, 91 F.3d 836, 844 (6th Cir.1996) (holding that plaintiff could not establish a prima

facie case of disability discrimination because he had failed to show that the members of

a review board that made the ultimate decision to terminate him knew of his disability);

Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1181–82 (6th Cir.1993) (holding that

because “it was the Board of Directors, and not the president, who suspended plaintiff,”

plaintiff could not state a claim of disability discrimination where “[t]here is no

showing that the Board had any knowledge of plaintiff's mental illness”). However,

this caselaw stands for the proposition that a plaintiff cannot show causation absent

                                             13
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 14 of 19 PAGEID #: 351




such knowledge. It does not address whether or not the plaintiff actually suffered from

a disability as defined in the ADA.

      Regardless, even accepting Bates’s contention that a reasonable juror could find

that she suffered from a disability, such a juror could not find that Parcell had any

knowledge of her alleged disabilities. Bates argues that Parcell knew that she had taken

FMLA leave twice in the year before her termination and had also requested a reduced

schedule to accommodate her recovery. Therefore, she reasons, Parcell knew that Bates

had an ongoing condition that limited her ability to work.

      Knowledge that an employee requires leave and a temporary adjustment of her

schedule is not the same as knowing that the employee is disabled. Nor does it support

a reasonable inference that Bates’s supervisor knew she was disabled. Parcell did not

talk to Bates about the reasons she was taking FMLA leave, was not informed by

anyone else at Anthem about the basis for her leave, never saw her leave paperwork,

and was not involved in reviewing the FMLA request or certification. (Doc. 16-1 at

24:22-25, 49:15-17, 137-46.) There is no evidence creating a genuine issue regarding

Parcell’s testimony that, at the time of Bates’s termination, he did not perceive her as

having any limitations. (Id. at 137-146.) As Bates fails to cite any evidence showing that

the decisionmaker responsible for her termination knew that she was disabled, her

claims for disability discrimination must be dismissed.

      Bates also fails to show that she was replaced by a non-disabled person or that

her position remained open while Anthem sought other applicants. See Walsh v. United

Parcel Serv., 201 F.3d 718, 725 (6th Cir. 2000) (setting standard for a discriminatory

                                           14
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 15 of 19 PAGEID #: 352




termination claim). The Behavioral Health Services department was restructured in

October 2017, and no one was hired to replace Plaintiff. (Doc. 16-1 at 22.) There is also

no evidence that Bates’s position remained open while Anthem sought other applicants.

See Mattingly v. Henderson Cty. Healthcare Corp.-Two, No. 4:16-CV-00021-JHM, 2018 U.S.

Dist. LEXIS 3416, at *10 (W.D. Ky. Jan. 8, 2018) (holding plaintiff failed to establish a

prima facie case when defendant neither replaced plaintiff nor held her position open

while her replacement was sought); Fleming v. Honda of Am. Mfg., 2017 U.S. Dist. LEXIS

161578, 2017 WL 4296314, at *3 (S.D. Ohio Sept. 28, 2017)(“It is settled law in the Sixth

Circuit that ‘[s]preading the former duties of a terminated employee among the

remaining employees does not constitute replacement.’”). For this reason too, Bates

cannot establish a prima facie case and her disability discrimination claims must be

dismissed.

             2.     Whether Bates Can Show Pretext

      Bates’s disability discrimination claims also must be dismissed because she

cannot show pretext. Bates argues that Anthem’s proffered nondiscriminatory reason

for terminating her employment—that she was engaging in call avoidance—had no

basis in fact and was insufficient to motivate the employer’s action. The assertion that

Bates was not in fact engaging in call avoidance is unsupported by the record. She

claims that she was trying to transfer calls to customer service because she could not

resolve them herself.    Due to an incorrect phone list (provided by Anthem), she

inadvertently transferred the calls back into the queue. This explanation, however, only

explains a portion of the 26 calls that were transferred to other UMRs. In addition, there

                                           15
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 16 of 19 PAGEID #: 353




is no evidence disputing the fact that the other UMRs were able to handle the

transferred calls and write up a case. As a result, Bates’s claim that the calls required

customer service, not a UMR, is contradicted by undisputed facts in the record.

       Bates also has not shown a genuine issue regarding whether call avoidance was

sufficient to warrant her termination. The Sixth Circuit and this Court have found that

violation of company policy is a legitimate, nondiscriminatory reason for termination.

See, e.g., Sybrandt v. Home Depot, U.S.A., Inc., 560 F.3d 553, 558 (6th Cir. 2009) (affirming

summary judgment for employer where articulated reason for termination was

employee’s violation of code of conduct); Green v. Schaeffer’s Inv. Research, Inc., No. 1:09-

CV-360-HJW, 2012 WL 667951, at *11 (S.D. Ohio Feb. 29, 2012) (granting summary

judgment to employer where articulated reason for termination was violation of e-mail

and confidentiality policies). The inability to create a genuine issue as to pretext also

warrants dismissal of Bates’s age discrimination claims.

              3.     Allegations that Anthem Failed to Accommodate Bates

       Bates also suggests in her memorandum that Anthem failed to accommodate her

disabilities. This claim is raised in the Complaint (see Doc. 1 at ¶ 46, 57) but there are no

facts asserted on summary judgment to support it. At deposition, Bates testified that

Anthem granted both of her requests for working half days when she returned from

FMLA leave. Her claim for failure to accommodate therefore appears to be premised on

her allegation that Parcell was hostile toward her requests to work half days. Parcell

disputed this allegation at his deposition, testifying that he was not hostile but simply

did not have the authority to grant the requests. Human Resources had to make that

                                             16
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 17 of 19 PAGEID #: 354




decision. Regardless of this factual dispute, Bates does not cite any authority for the

proposition that she can bring a claim against an employer that granted her requests for

accommodation. Accordingly, this claim must also be dismissed.

      B.     FMLA Retaliation

      Bates’s FMLA retaliation claim is also subject to the McDonnell Douglas burden-

shifting framework. Thus, to establish a prima facie case, she must show: (1) she

availed herself of a protected right under the     FMLA; (2) she suffered an adverse

employment action; and (3) there was a causal connection between the exercise of her

rights under the FMLA and the adverse employment action. Marshall v. Rawlings Co.,

LLC, 854 F.3d 368, 381 (6th Cir. 2017). If Bates makes this showing, the burden shifts to

Anthem to articulate a legitimate, nonretaliatory reason for the adverse employment

action. Id. at 382. Bates then must show that Anthem’s stated reason is pretextual. See

id.

      Putting aside whether Bates can establish a prima facie case, she argues that

Anthem’s stated reason for her termination is pretextual for the same reasons discussed

with regard to her age discrimination claims. The Court has already determined that

Bates failed to create a genuine issue of material fact based on those arguments.

Consequently, her FMLA retaliation claim also must be dismissed.

      C.     Wrongful Termination and Intentional Infliction of Emotional Distress

      In its opening memorandum, Anthem argued that Bates’s wrongful termination

claim and claim for intentional infliction of emotional distress also fail as a matter of

law. As to the former, Anthem noted that the Supreme Court of Ohio has held that

                                           17
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 18 of 19 PAGEID #: 355




there is “no need to recognize a common law action for wrongful discharge if there

already exists a statutory remedy that adequately protects society’s interests.” (Doc. 16

at 16, quoting Slane v. MetaMateria Partners, LLC, 892 N.E.2d 498, 504 (Ohio Ct. App.

2008).) Here, Anthem contends that the federal and state statutes prohibiting disability

discrimination adequately protect societal interests, thereby rendering the wrongful

termination claim superfluous. Bates does not address this argument in her opposition

and appears to have abandoned the claim. It is therefore dismissed.

       Anthem argues that the intentional infliction of emotional distress claim fails

because Bates failed to produce any evidence of the type of “extreme and outrageous”

conduct required to establish a claim. The elements that Bates would have to prove are:

(1) Anthem intended to cause emotional distress, or knew or should have known that

actions taken would result in serious emotional distress; (2) Anthem’s conduct was

extreme and outrageous; (3) Anthem’s actions proximately caused Bates’s psychic

injury; and (4) the mental anguish Bates suffered was serious.        Hanly v. Riverside

Methodist Hosp., 603 N.E.2d 1126, 1132 (Ohio Ct. App. 1991). Again, Bates does not

address this claim in her opposition. Moreover, the Court agrees that she has not come

forward with evidence of conduct that could meet the requisite standard. See, e.g.,

Wissler v. Ohio Dep’t of Job & Family Servs., 2009-Ohio-2826, at ¶ 38 (“The act of

terminating employment falls short of the extreme or outrageous conduct necessary to

support a claim for intentional infliction of emotional distress.”).     For both these

reasons, the claim is dismissed.




                                           18
 Case: 1:18-cv-00502-MWM Doc #: 22 Filed: 08/10/20 Page: 19 of 19 PAGEID #: 356




                                 CONCLUSION

      For the reasons above, the Court GRANTS Anthem’s Motion for Summary

Judgment (Doc. 16). This case shall be TERMINATED on the Court’s docket.

      IT IS SO ORDERED.

                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF OHIO


                                        By:
                                              JUDGE MATTHEW W. McFARLAND




                                       19
